Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000565
                                                       03-AUG-2012
                                                       09:28 AM



                       NO. SCPW-12-0000565

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL TIERNEY, Petitioner,

                               vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (S.P.P. No. 12-1-0011)

             ORDER DENYING MOTION FOR RECONSIDERATION
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
      and Circuit Judge Kim, assigned by reason of vacancy)

          Upon consideration of Petitioner Michael Tierney's

Motion for Reconsideration filed on July 16, 2012, the papers in

support, and the records and files herein,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, August 3, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Glenn J. Kim